Title: To James Madison from Benjamin Romaine, 11 January 1822
From: Romaine, Benjamin
To: Madison, James


                
                    Dear Sir,
                    Newyork 11th. January 1822.
                
                I take the freedom to send to you (by mail) two Pamphlets containing an exhibition of reasons opposed to the adoption of the New Constitution of the State of New York, by an “old Citizen.” Accept, Sir, my grateful acknowledgments to yourself, and best wishes for the happiness of Mrs. Madison.
                
                    Bjn. Romaine
                
                
                    Permit me, Sir, to add the following Note—
                    
                        You may not recollect that the Subscriber obtained from you, during the late War, the Nomination to the Senate of Deputy Q. M. General of the third Military District, which duties I continued to discharge until after the close of the War.
                        It does appear to me that, the assumption of yielded rights to the General Government by the States, ought to be indignantly frowned at in every instance. If such course is permited to progress—the central force, now existing in the United States Government, will shortly be frittered away thro’ the contracted medium of “State Sovereignties.” The above pamphlet was written by me. I now discover some errors, too late to be altered.
                    
                    
                        Bjn. Romaine
                    
                
            